Detailed Action
1. This Office Action is submitted in response to the After Final 2.0/Amendment filed 1-12-2021, wherein claims 1, 7, 11, 12, 15 and 20 have been amended. Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments	
2. Applicant's arguments filed 1-12-2021 have been fully considered and they are persuasive. All rejections in the Office Action mailed 11-20-2020 are hereby withdrawn.

			Allowable Subject Matter

3. Claims 1-20 are allowed


Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a scanning electron  microscope (SEM), a system for imaging a sample that includes a charged particle source; a backscattered electron detector and a controller device connected to a computer with a processor in which a computer program product is loaded (readable instructions stored in a non-transitory medium) which, when executed, causes the SEM, to direct a scanning device to deflect and scan the primary electron beam over regions of interest (ROI) on an object producing an interaction between the particles of the beam and the sample that generates an EBSD pattern of backscattered electrons detected by the backscattered electron detector in each scanned region (multiple impact points within an ROI), from which a structural image of the ROI is formed by the backscattered electrons detected by the backscattered electron detector, based on the 9,535,020; USPN 9,983,152; USPN 8,890,065; USPN 9,971,390 and USPN 10,271,971.
	The prior art also discloses calculating a signal quality of the detected particles scattered from an ROI. See USPN 10,483,083 
	However, the prior art fails to explicitly disclose calculating a signal quality of each impact point based on the detected particles scattered from the impact point; wherein the signal quality of the impact point indicates an accuracy for extracting structural information. 
	Also, there is no motivation to combine these or any other prior art references to obtain the claimed invention. 
	5. Claims 1, 11 and 15 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the system and method for imaging a sample, as described above that, also includes, calculating a signal quality of each impact point based on the detected particles scattered from the impact point; wherein the signal quality of the impact point indicates an accuracy for extracting structural information.
	6. Claims 2-10, 12-14 and 16-20 are allowed by virtue of their dependency upon allowed claims 1, 11 and 15. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
January 21, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881